Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/22/2021 has been considered.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a fixing apparatus comprising an endless first rotary member, a second rotary member, a nip member having an extending portion with a holding portion for holding lubricant, wherein the holding portion is longer than the second rotary member and shorter than the first rotary member in a rotation axis direction, and when viewed in a sheet conveyance direction, both end portions of the holding portion are position outside of end portions of the second rotary member and inside of end portions of the first rotary member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Related Art
The references listed on form PTO-892 included herewith are cited as related art.

/HOANG X NGO/Primary Examiner, Art Unit 2852